Name: 2000/585/EC: Commission Decision of 7 September 2000 laying down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries and repealing Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC (notified under document number C(2000) 2492) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  cooperation policy;  tariff policy
 Date Published: 2000-10-06

 Avis juridique important|32000D05852000/585/EC: Commission Decision of 7 September 2000 laying down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries and repealing Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC (notified under document number C(2000) 2492) (Text with EEA relevance) Official Journal L 251 , 06/10/2000 P. 0001 - 0038Commission Decisionof 7 September 2000laying down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries and repealing Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC(notified under document number C(2000) 2492)(Text with EEA relevance)(2000/585/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat(1), as amended by Directive 1999/89/EC(2), and in particular Articles 11, 12 and 14 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A, Chapter I, to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(3), as last amended by Directive 97/79/EC(4), and in particular Article 10 thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(5), as last amended by Directive 97/79/EC, and particular Article 16(2)(c) and (3) thereof,Whereas:(1) Commission Decision 97/217/EC(6) as last amended by Decision 2000/161/EC(7), establishes groups of third countries which are able to utilise the veterinary certification for imports of wild game meat, farmed game meat and rabbit meat from third countries.(2) Commission Decision 97/218/EC(8) lays down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries.(3) Commission Decision 97/219/EC(9) as last amended by Decision 2000/162/EC(10) lays down animal and public health conditions and veterinary certification for imports of farmed game meat and rabbit meat from third countries.(4) Commission Decision 97/220/EC(11) lays down animal and public health conditions and veterinary certification for imports of meat of wild swine from third countries.(5) In order to facilitate the consultation and the transparency of the European Union legislation and to update the animal and public health conditions and veterinary certification for import of wild and farmed game meat and rabbit meat from third countries, it is considered necessary to create a single decision; therefore, Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC must be repealed.(6) Considering that a new certification regime must be implemented for the exporting countries concerned, a period of time should be provided for its implementation.(7) This Decision shall be reviewed in the light of developments in the animal health status of the territories of origin and, in particular, in the frame of the application of agreements between the Community and third countries concerning the matters covered by this Decision, notably as concerns Article 5 of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products and Article 6 of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purpose ot this Decision "farmed game birds" means quail, pigeons, pheasants, partridges and any other game birds. It excludes fowl, turkeys, guinea fowls, ducks, geese and ratites.Article 21. Member States shall authorise imports of the categories of fresh meat as follows:- meat, excluding offal, of wild cloven-hoofed game, excluding wild swine,- meat of farmed cloven-hoofed game, excluding farmed wild swine,- meat, excluding offal, of wild swine,- meat of farmed wild swine,- meat of wild game bird, excluding offal except for unplucked and uneviscerated game birds,- meat of farmed game birds,- meat, excluding offal, of wild soliped, defined as zebra meat,- meat of wild leporidae, defined as rabbits and hares, excluding offal except for unskinned and uneviscerated leporidae,- meat of farmed rabbits,- meat, excluding offal, of wild land mammals, excluding wild ungulates and leporidae,and coming from the territories laid down in Annex I, if they comply with the conditions laid down in the relevant health certificate drawn up in Annex III, as provided for in Annex II to the present Decision.2. Member States shall authorise the introduction onto their territory of wild and farmed game meat and rabbit meat from the country of origin subject to the special conditions required in Annex II and described in Annex IV. These specific conditions must be provided by the exporting country in Section V of each model of certificate laid down in Annex III.Article 3This Decision shall come into effect 60 days after its publication in the Official Journal of the European Communities.Article 41. Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC are repealed on the same date the present Decision will come into force, as mentioned in Article 3.2. Member States shall authorise the importation of fresh meat covered by the present Decision, produced and certified according to the requirements of Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC during the 35 days following the date mentioned in Article 3.Article 5This Decision is addressed to the Member States.Done at Brussels, 7 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 62, 15.3.1993, p. 49.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 268, 14.9.1992, p. 35.(6) OJ L 88, 3.4.1997, p. 20.(7) OJ L 51, 24.2.2000, p. 38.(8) OJ L 88, 3.4.1997, p. 25.(9) OJ L 88, 3.4.1997, p. 45.(10) OJ L 51, 24.2.2000, p. 37.(11) OJ L 88, 3.4.1997, p. 70.ANNEX IDescription of territories of certain third countries established for animal health certification purposes>TABLE>ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>ANNEX III>PIC FILE= "L_2000251EN.000602.EPS">>PIC FILE= "L_2000251EN.000701.EPS">>PIC FILE= "L_2000251EN.000801.EPS">>PIC FILE= "L_2000251EN.000901.EPS">>PIC FILE= "L_2000251EN.001001.EPS">>PIC FILE= "L_2000251EN.001101.EPS">>PIC FILE= "L_2000251EN.001201.EPS">>PIC FILE= "L_2000251EN.001301.EPS">>PIC FILE= "L_2000251EN.001401.EPS">>PIC FILE= "L_2000251EN.001501.EPS">>PIC FILE= "L_2000251EN.001601.EPS">>PIC FILE= "L_2000251EN.001701.EPS">>PIC FILE= "L_2000251EN.001801.EPS">>PIC FILE= "L_2000251EN.001901.EPS">>PIC FILE= "L_2000251EN.002001.EPS">>PIC FILE= "L_2000251EN.002101.EPS">>PIC FILE= "L_2000251EN.002201.EPS">>PIC FILE= "L_2000251EN.002301.EPS">>PIC FILE= "L_2000251EN.002401.EPS">>PIC FILE= "L_2000251EN.002501.EPS">>PIC FILE= "L_2000251EN.002601.EPS">>PIC FILE= "L_2000251EN.002701.EPS">>PIC FILE= "L_2000251EN.002801.EPS">>PIC FILE= "L_2000251EN.002901.EPS">>PIC FILE= "L_2000251EN.003001.EPS">>PIC FILE= "L_2000251EN.003101.EPS">>PIC FILE= "L_2000251EN.003201.EPS">>PIC FILE= "L_2000251EN.003301.EPS">>PIC FILE= "L_2000251EN.003401.EPS">>PIC FILE= "L_2000251EN.003501.EPS">>PIC FILE= "L_2000251EN.003601.EPS">>PIC FILE= "L_2000251EN.003701.EPS">ANNEX IVSPECIFIC CONDITIONS TO BE PROVIDED BY THE EXPORTING TERRITORY WHEN REQUIRED IN ANNEX II IN APPLICATION OF ARTICLE 2(2)1. The bones, and the main accessible lymphatic glands of the wild game meat, excluding offal, described above, have been removed in accordance with the requirements of Council Directive 92/45/EEC.2. The deboned fresh meat described above originates from carcases:- which have matured at an ambient temperature of more than + 2 °C for at least 24 hours before the bones were removed,and- which had had the major lymphatic glands removed.3. The deboned farmed game meat described above has, during all stages of its production, deboning and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of European Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas).4. Taking into account the special climatic conditions, point IV.3(a) of the present certificate model D is not applicable5. Taking into account the special breeding conditions existing in territory as referred to under point IV.1, point IV.2(d) of the present certificate model F is not applicable6. The farmed game bird flock from which the meat originates:(a) has not been vaccinated with vaccines prepared from a Newcastle disease virus master seed which shows a higher pathogenicity than lentogenic strains of the virus;(b) has undergone at slaughter, on the basis of a random sample of cloacal swabs from at least 60 birds from each flock concerned, a virus isolation test for Newcastle disease, carried out in an official laboratory, in which no avian paramyxoviruses with an Intravenous Pathogenicity Index (IVPI) of more than 0,4 were found;(c) has not been in contact during the 30 days preceding slaughter with poultry or game birds which do not fulfil the conditions mentioned under points 1 and 2.7. The wild swine meat described above was obtained from carcases on which either:(a) a virus isolation test for classical swine fever (CSF) from blood (EDTA) has been carried out with negative results(1); or(b) a virus isolation test for CSF from the appropriate samples(2) has been carried out with negative results(3); or(c) the direct immunofluorescence test for CSF viral antigen has been carried out on appropriate samples(4) with negative results(5).8. The animals have been plucked and eviscerated(6)/The animals are unplucked and uneviscerated but they will be transported by aeroplane(7).9. The animals have been skinned and eviscerated(8)/The animals are unskinned and eviscerated but they will be transported by aeroplane(9).(1) Delete as appropriate(2) Appropriate sample means: a sample of tonsil and of spleen plus a sample of ileum or kidney and a sample of at least one of the following lymph nodes: retropharyngeal, parotid, mandibular or mesenteric lymph nodes.(3) Delete as appropriate(4) Appropriate sample means: 'A sample of tonsil and of spleen plus a sample of ileum or kidney and a sample of at least one of the following lymph nodes; retropharyngeal, parotid, mandibular or mesenteric lymph nodes(5) Delete as appropriate(6) Delete as appropriate(7) Delete as appropriate(8) Delete as appropriate(9) Delete as appropriate